TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00327-CR


In re Perry Wiley





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 26,278, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Perry Wiley's pro se motion for rehearing is granted.  The opinion and judgment
dated October 2, 2003, are withdrawn.  Wiley is ordered to tender a pro se brief or other written
response to counsel's frivolous appeal brief no later than December 12, 2003.  No further extension
of time will be granted.
It is ordered November 6, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish